Citation Nr: 1615049	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of shingles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard of Alabama from January 2007 to August 2007 with a previous period of inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that proceeding is associated with the Virtual VA folder.

In addition to the issue listed above, the February 2009 rating decision denied entitlement to service connection for residuals of an insect bite to the lower back, a bilateral ankle disorder, as well as bilateral bunions and bunionectomy residuals.  In a July 2014 decision, the Board granted entitlement to service connection for these three issues.  The Board then remanded the issue of entitlement to service connection for residuals of shingles to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in a December 2015 VA Form 21-526EZ.  However, the record reflects that this claim has been recognized by the RO and is currently being developed.  As such, the Board will not refer the claim at this time.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional evidence was associated with the claims file after the December 2015 supplemental statement of the case, and the Veteran did not provide a waiver of the RO's initial consideration of any new evidence.  This evidence includes VA treatment records dating from April 2015, private laboratory results submitted in December 2015 and a March 2016 letter from Y.B.  The representative had indicated in December 2005 that they would waive AOJ review of evidence submitted by the Veteran in the future, which includes the laboratory results.  The other evidence is either duplicative of the evidence that was previously considered by the RO or irrelevant to the issue on appeal as it does not address whether the Veteran currently has residuals of shingles.  Therefore, the Board finds that referral of the additional evidence to the AOJ for initial consideration is not warranted.  38 C.F.R. § 20.1304(c). 


FINDING OF FACT

There are no current residuals of shingles.


CONCLUSION OF LAW

The criteria for service connection for residuals of shingles have not been met.
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by a December 2007 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence she should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in February 2009.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, VA obtained the Veteran's service treatment records, military personnel records, and all identified and available post-service treatment records.  

In the Board's July 2014 remand, the AOJ was directed to contact the Veteran to ask that she authorize VA to request medical records from any private medical providers who have treated her for her claimed residuals of shingles and for VA to obtain any identified records after receiving such authorization.  The instructions further requested for the AOJ to obtain post-ACDUTRA records from the Maxwell military clinic in Alabama as well as any outstanding VA treatment records.  The July 2014 remand also directed that the Veteran be scheduled for a VA examination.  

In August 2014, the AOJ sent the Veteran a letter requesting that she identify any private physicians or hospitals pertaining to post-service treatment or examination of her claimed residuals of shingles.  The Veteran did not respond to this request.  The AOJ received updated VA treatment records and associated with the claims file.  The AOJ also requested treatment records from Maxwell Hospital in August 2015 and obtained all available service treatment records.

In addition, the Veteran was scheduled for a VA examination in conjunction with her claimed residuals of shingles in November 2015.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120-25 (2007).  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

Moreover, at the April 2014 Board hearing, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran, though her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins, 1 Vet. App. at 479 (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran contends that her residuals of shingles were incurred during her period of ACDUTRA from January 2007 to August 2007.  See January 2008 Statement in Support of Claim.  Initially, the Board notes that the Veteran has attained veteran status for this period of ACDUTRA.  The Veteran is service-connected for residuals of an insect bite to the right lower back, and the Board noted that this disability was incurred during her period of ACDUTRA from January 2007 to August 2007 in its July 2014 decision.

The Board will first determine whether the evidence demonstrates a current disability.  A review of the claims file shows that there has been no diagnosis of residuals of shingles at any time during the appeal period.

The Veteran's service treatment records (STRs) show that on March 29, 2007, an assessment of herpes zoster (shingles) was documented.  The record stated that there was no point in medication as the lesions were a week old.  A subsequent April 11, 2007 STR indicated that some medication was given to the Veteran as the lesions appeared to be active and spreading.  A herpes culture was considered, but the lesions were too dry.  By June 2007, an STR noted that no skin lesions were present, and an August 2007 STR similarly stated that the Veteran had no skin symptoms.

Following the Veteran's period of ACDUTRA, she was provided with a general medical VA examination in October 2008.  The examiner noted that the possibility of herpes zoster was mentioned in past medical records from 2007, but no culture was performed.  The examiner also stated that he could not find any treatment for herpes zoster in the Veteran's STRs.  During the examination, the Veteran did not report any symptoms of shingles.  Her skin was described as normal.  In addition, the examiner stated that there were no scars noted on her lower back that could be associated with the previous herpes zoster.  Under the diagnosis section of the examination report, the examiner determined that there was insufficient evidence to confirm a diagnosis of shingles.

In a June 2010 Report of Medical History, the Veteran denied having skin diseases.  However, she reported that her shingles could "come and go" in a June 2010 Report of Medical Assessment.  Herpes zoster was consequently noted under the health care provider comments.  A record from a June 2010 Medical Evaluation Board (MEB) physical addressed this notation, stating that the Veteran reported a three year history of herpes zoster.  However, no skin symptoms were found.  The assessment stated that herpes zoster was quiescent at that time.  A November 2010 MEB Narrative Summary explained that the Veteran's past medical history included lesions on the right lower lumbar area with rash that was presumed to be herpes zoster.  She reported that the rash cleared in a week but the pain persisted for about a month.  It was presumed as herpes zoster and responded to treatment.  There were no residual scars or lesions.  There was occasional itching, but no recurrent flare up was reported.  The December 2010 MEB Proceedings found that the Veteran had diagnoses for twelve separate disorders.  However, shingles was not included as one of the Veteran's medical conditions/defects.

The Veteran underwent a second general medical VA examination in December 2010.  The examiner stated that was no skin abnormality.  A VA treatment record later observed that rashes or skin lesions were absent in April 2011.  The Veteran was noted to have acne and dry skin in June 2014.  However, the record did not mark that a rash, lesions, itching, or hives were present.  No skin abnormalities were documented in VA treatment records from July 2014, August 2014, October 2014, December 2014 or February 2015.  Tinea pedis of the feet was diagnosed in August 2009.  

The Veteran was provided with an examination in connection with her claim in November 2015.  The Veteran informed the examiner that she was asymptomatic until 2013 when she developed a rash on her shoulders and received Valtrex.  The examiner noted the Veteran's April 2014 testimony that she experienced bumps at the site of a previous spider bite as well as shooting pain in her back and shoulders.  She also described having painful bumps on the middle of her back three weeks before the examination.  The Veteran reportedly did not seek treatment for these symptoms.  After reviewing the claims file and conducting an examination, the examiner concluded that there was no current skin disorder.  The examiner cited to medical literature which stated that shingles lesions generally crust over in 7 to 10 days.  According to this source, residuals included hypopigmentation, hyperpigmentation, and scarring.  The Veteran presented with scattered secondary lesions on her posterior left shoulder and left upper chest.  The examiner noted that these lesions were healed and a determination could not be made as to their etiology.  

The examiner opined it was likely that the Veteran's shingles resolved prior to August 2007.  The examiner explained that the natural history is for lesions to crust over in 7 to 10 days.  While the Veteran experienced a spread of shingles in April 2007, the examiner found no indication in the subsequent records that her symptoms persisted after April 2007; even though she received evaluations for other conditions on multiple occasions.  The examiner acknowledged the Veteran's report of having a recurrence of shingles symptoms in 2013, but found that there was no documentation of a related diagnosis and treatment for shingles.  The Board notes that the record also contains October 2013 laboratory results from Dr. C. for herpes simplex virus antibody type 1, IgG; type 2, IgG; and type 1/2, IgM.  The examiner addressed these results by explaining that the three antibody types that were listed are not the types of herpes viruses that cause shingles.

The Board finds the November 2015 VA examiner's opinion to be highly probative as the examiner expressed familiarity with record and cited to supporting factual data in addition to relevant scientific literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This opinion is also consistent with the other medical evidence of record.  Based on the foregoing, the evidence shows there have been no current residuals of shingles at any time during the appeal period.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection is not warranted.  38 C.F.R. §§ 3.303.

The Board has considered the Veteran's lay statements regarding her residuals of shingles.  The Board acknowledges that the Veteran is competent to report what she experiences through one of her senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Veteran is competent to report observable symptoms such as pain and a rash, as well as taking medication in 2013.  However, the Veteran did not report that she was diagnosed as having residuals of shingles during the appeal period.  Moreover, the November 2015 VA examiner found that the available evidence from 2013 was unrelated to shingles.  The examiner also indicated that the etiology of the scattered lesions on her posterior left shoulder and left upper chest were healed and thus a determination as to their etiology could not be made.  The etiology of her current complaints falls outside the realm of common knowledge of a layperson as it involves a complex medical question that is not capable of lay observation.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation for this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The record does not reflect that her described symptoms are associated with shingles by a medical professional.

Absent evidence of a current disability, the preponderance of the evidence is against the claim for service connection for residuals of shingles.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of shingles is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


